DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 4/5/2022.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Status of the Claims
Claims 1-3 are currently pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (newly applied as necessitated by amendment).
In the amended Claim 1, Applicant claims, “the essential oil of turmeric comprising about 20% ar-turmerone to about 60% ar-turmerone, and wherein a weight ratio of the curcuminoid mixture to the essential oil of turmeric ranges from about 1:1 to about 99:1”, which is considered to be new matter.  Insertion of the above mentioned claim limitation has no support in the as-filed specification.  The insertion of the limitation is a new concept because it neither has literal support in the as-filed specification by way of generic disclosure, nor are there specific examples of the new range limitaion which would show possession of the concept for a weight ratio of the curcuminoid mixture to the essential oil of turmeric ranges from about 1:1 to about 99:1.  This is a matter of written description, not a question of what one of skill in the art would or would not have known.  
	The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material is new matter.  Declarations and new references cannot demonstrate the possession of a concept after the fact.  Thus, the insertion of the above mentioned claim-limitation is considered to be the insertion of new matter for the above reasons.
	As the above- mentioned claim limitation could not be found in the present specification, the recitation of the claim limitation is deemed new matter; and, therefore it must be omitted from the claim language, unless Applicant can particularly point to the specification for literal support.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more (partially newly reapplied as necessitated by amendment). The claim(s) recite(s) a composition for enhanced bioavailability of curcumin, the composition comprising a curcuminoid mixture and an essential oil of turmeric, the curcuminoid mixture consisting of curcumin. demethoxycurcumin and bisdemethoxycurcumin, the essential oil of turmeric comprising about 20% ar- turmerone to about 60% ar-turmerone, and wherein a weight ratio of the curcuminoid mixture to the essential oil of turmeric ranges from about 1:1 to about 99:1. This judicial exception is not integrated into a practical application because the claims are drawn to compounds found naturally in turmeric (Curcuma longa). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Turmeric is another name for Curcuma longa plant.  Curcuma longa contains the curcuminoids, essential oil and ar-turmerone in the amount claimed as instantly claimed and therefore it is deemed that the claims are directed toward the non-statutory subject matter of a naturally-occurring Curcuma longa plant (see the teachings of Carolina et al., infra).  Thus, it is deemed that absent evidence to the contrary, the natural oil present in the C. longa plant, comprising the curcuminoids and ar-turmerone as instantly claimed will provide for the claimed effects (as well as the effects recited in claim 2).
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a composition for enhanced bioavailability of curcumin, the composition comprising a curcuminoid mixture and an essential oil of turmeric, the curcuminoid mixture consisting of curcumin. demethoxycurcumin and bisdemethoxycurcumin, the essential oil of turmeric comprising about 20% ar- turmerone to about 60% ar-turmerone, and wherein a weight ratio of the curcuminoid mixture to the essential oil of turmeric ranges from about 1:1 to about 99:1.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, the claims recite a composition that contain compounds found naturally in turmeric and in the amounts found in nature.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the compounds are found naturally in turmeric and the combination of the compounds does not provide anything markedly different, since these compounds are found in the amounts claimed. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, since the composition itself reads on turmeric, it is well understood, routine and conventional to find these compounds naturally in turmeric and optimize the compounds, which vary in nature.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carolina et al. (2003).
Carolina et al. (2003) taught that turmeric (Curcuma longa) was well-known in the art for its pharmaceutical effects including bilious regulating functions, reduction of cholesterol levels, antiinflammatory and anti-arthritis activity (p. 6802).  Carolina et al. indicated that the essential oil of turmeric as well as curcuminoids isolated from turmeric had bactericidal activity and ar-Turmerone was known to have antivenom activity (p. 6802).   Carolina et al. elucidated the essential oil of Curcuma longa L. via steam distillation as well as solvent extraction and demonstrated the presence of curcumin, ar-Turmerone (as well as other turmerone derivatives), demethoxycurcumin and bisdemethoxycurcumin (see entire reference, especially Materials and Methods, Figures 1-7 and Results and Discussion).
Thus, Carolina et al. anticipate the claimed invention.

	Wherein claims 1-3 state that the amount of essential oil is present in an amount to cause an enhancement of bioavailability of the curcumin bioavailability of curcumin is deemed to be inherent to turmeric oil, since turmeric oil inherently contains curcuminoids and therefore turmeric oil itself must have inherently manifested this capability.

Response to Amendment
The declaration filed on 4/5/2022 under 37 CFR 1.131(a) has been considered but is ineffective to overcome the Carolina et al. reference.  Applicant argues that the amount of ar-tumerone that is taught by Carolina of 28.5% is a typographical error because it is referring to test 5, which Applicant asserts discloses ar-turmerone in an amount of 18.5%.  Jayaprakasha teaches that aromatic turmerone (20-30%) is the major compound present in Curcuma longa oil (See e.g. page 40, “Introduction”) and further shows that the amount of ar-turmerone is present in an amount of 21.4% in turmeric oil and an amount of 52.60%, when fractionated (See e.g. page 43, Table 1). Therefore, without confirmation by Carolina that the amount is a typographical error, it appears that the amount taught by Carolina is consistent with what is expected in essential oils of turmeric, based upon the fact that the amount of ar-turmerone found in volatile oil contains the amount of ar-turmerone taught by Carolina.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
Applicant argues that claim 1 requires the essential oil of turmeric has ar-turmerone ranging from about 20% to about 60%, whereas turmeric root has about 10-15% ar-turmerone as shown in Example 7; 2) a ratio of curcuminoid mixture to essential oil ratio ranging from about 1:1 to about 99:1, whereas in the turmeric root the ratio of curcuminoid mixture to essential oil of turmeric is 1:1.25 as shown in Example 7.  Applicant further argues that as the Declaration of inventor Dr. Benny Antony states, in nature the essential oil of turmeric far exceeds curcuminoids in turmeric root, whereby a ratio of curcuminoid mixture: essential oil of turmeric in the turmeric root was 1:1.25, whereas in the claimed composition of amended claim 1, the amount of curcuminoid mixture would always be equal to or exceed essential oil of turmeric because the claimed ratio ranges from about 1:1 to about 99:1. Applicant further argues that essential oil of turmeric from turmeric root had about 10 to 15% ar-turmerone as shown in Example 7, and required further fractionation to increase the ar-turmerone amount in the essential oil fraction and the claimed range of ar- turmerone ranging from about 20% to about 60% as in amended claim 1 is not present in the natural product.  Applicant further argues that the Specification provides that the compositions having curcuminoid mixture and essential oil of turmeric having ar-turmerone ranging from about 20% to about 60% exhibit the markedly different functional characteristic of enhanced bioavailability of curcumin compared to turmeric root powder (shown in Example 3) and submits that the compositions of amended claim 1 exhibit enhanced bioavailability. 
This is not found persuasive because claim 1 is drawn to a composition for enhanced bioavailability of curcumin, the composition comprising a curcuminoid mixture and an essential oil of turmeric, the curcuminoid mixture consisting of curcumin, demethoxycurcumin and bisdemethoxycurcumin, the essential oil of turmeric comprising about 20% ar-turmerone to about 60% ar-turmerone, and wherein a weight ratio of the curcuminoid mixture to the essential oil of turmeric ranges from about 1:1 to about 99:1.  The claims are not commensurate in scope with what Applicant demonstrates as an effective amount for this purpose.  Applicant only demonstrates ar-turmerone in an amount of 45% and 12:1 ratio and 10:1 ratio (See e.g. drawings). Applicant has not demonstrated that at the amount claimed that there is an effect that is synergistic or unexpected, particularly since the amount of curcuminoid is substantially higher than the essential oil.  The rejection is maintained for the reasons of record and the reasons set forth above.

Claim Rejections - 35 USC § 102
Applicant argues that claim 1 provides a composition for enhanced bioavailability of curcumin and the composition includes a curcuminoid mixture and an essential oil of turmeric. Applicant further argues that the curcuminoid mixture consists of curcumin, demethoxycurcumin and bisdemethoxycurcumin, the essential oil of turmeric includes about 20% ar-turmerone to about 60% ar-turmerone and a weight ratio of the curcuninoid mixture to the essential oil of turmeric ranges from about 1:1 to about 99:1. Applicant further argues that the cited disclosure of Carolina is referring merely to the health benefits of consuming turmeric or is referring merely to the health benefits of consuming essential oil of turmeric or is referring merely to the health benefits of consuming curcuminoids or is referring merely to the health benefits of consuming ar-turmerone.  Applicant further argues that these are believed to be completely irrelevant to the composition of claim 1 because amended claim 1 requires a composition for enhanced bioavailability of curcumin comprising curcuminoid mixture and essential oil of turmeric to improve the bioavailability of curcumin from the composition. Applicant further argues that Examiner is requested to specifically point out how the health benefits of use of turmeric (Curcuma longa), or the benefits of essential oil of turmeric, or the benefits of curcuminoids, or the benefits of ar-turmerone have any relevance, whatsoever, to the composition for enhanced bioavailability of curcumin in claim 1 and that Carolina does not teach, disclose or suggest any composition having a combination of a curcuminoid mixture and essential oil of turmeric. Nor does Carolina teach or disclose that adding essential oil of turmeric to another component of the turmeric rhizome, namely curcuminoid mixture, will enhance bioavailability of curcumin from the composition.  Applicant further argues that Carolina et al. discloses steam distillation processes to separate out essential oil from other components of turmeric rhizomes, such as the curcuminoid pigments which includes curcumin, demethoxycurcumin and bisdemethoxycurcumin and teaches or discloses how to remove curcuminoids from essential oil of turmeric because Carolina et al teaches how to improve purification of essential oil of turmeric from rhizomes of Curcuma longa. Applicant further argues that Amended claim 1 requires 1) the essential oil of turmeric has ar-turmerone ranging from about 20% to about 60%, whereas turmeric root has about 10-15% ar-turmerone as shown in Example 7; 2) a ratio of curcuminoid mixture to essential oil ratio ranging from about 1:1 to about 99:1, whereas in the turmeric root the ratio of curcuminoid mixture to essential oil of turmeric is 1:1.25 as shown in Example 7 and that Carolina at the most teaches essential oil of turmeric having 13.5% ar-turmerone when the essential oil was prepared by steam distillation or a maximum of 18.5 %9 ar-turmerone when essential oil was extracted by solvent extraction of triturated turmeric rhizomes and does not teach what is claimed.
This is not found persuasive because Applicant is claiming a composition that contains two components and these components are taught by Carolina. Carolina teaches that these ingredients are present naturally in turmeric and the extraction just demonstrates what is found in nature but quantified and shows that different techniques of extraction provide different amounts due to loss of compounds through volatility and heat.  Therefore, turmeric inherently contains the compounds in the amounts that fall within the ranges claimed and in a ratio that falls within the ratio claimed as clearly taught by Carolina. The instantly claimed bioavailability is inherent to turmeric and the extracts taught by Carolina since these ingredients and amounts are inherently found together in nature.  Therefore, the rejection is maintained for the reasons of record and the reasons set forth above.
	
	Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699